688 N.W.2d 79 (2004)
SHULER
v.
MICHIGAN PHYSICIANS MUT. LIABILITY CO.
125810.
Supreme Court of Michigan.
October 21, 2004.
SC: 125810. COA: 239291.
On order of the Court, the motions for extension of time to file reply brief, for immediate consideration, and for leave to file a response to the reply are considered, and they are GRANTED. The application for leave to appeal the February 10, 2004 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARKMAN, J., would grant leave to appeal.